


110 HR 4572 IH: To extend the suspension of duty on

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4572
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Baker introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the suspension of duty on
		  Prodiamine.
	
	
		1.ProdiamineHeading 9902.03.19 of the Harmonized Tariff
			 Schedule of the United States (relating to Prodiamine (2,6-dinitro-N1,
			 N1-dipropyl-4-(trifluoromethyl)-1,3-benzenediamine) is amended by striking the
			 date in the effective period column and inserting
			 12/31/2011.
		
